        Case 1:21-cv-10895-MLW Document 14-1 Filed 07/20/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
 _____________________________
 KYROS LAW GROUP LLC            )
            Plaintiff,          )
                                )
      vs.                       )
                                )    C.A. No.: 1:21-cv-10895
MICHAEL PATRICK FEENEY, and)
FEENEY LAW FIRM,                )          ORAL ARGUMENT REQUESTED
           Defendants.          )
______________________________)

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE
        THE EXHIBITS TO DEFENDANTS’ MOTION TO DISMISS COMPLAINT

       NOW COMES the Plaintiff, Kyros Law Group, LLC (“KLG”) in the above-captioned

matter and respectfully requests that the three Exhibits submitted by the Defendants with their

Motion to Dismiss the Complaint [Docket No. 8] be stricken for the reasons stated below:


I.     ARGUMENT

       1.      The Defendants have submitted with their Motion the following Exhibits:

               a.     Unverified copy of the Complaint in Norfolk County Superior Court,
                      C.A. No. 2182CV00280;

               b.     Unverified “Memorandum of Decision and Order on Plaintiff’s Motion for
                      Preliminary Injunction”;

               c.     Unverified First Amended Complaint, in Norfolk County Superior Court,
                      C.A. No. 1682CV00100.

       2.      Judicial Notice of pleadings in another case is not typically allowed. The

 pleadings suggested by the Defendants are not Judgments to which the Doctrine of “res

 judicata” may be applied:


                      “The third use of judicial notice of court records
       Case 1:21-cv-10895-MLW Document 14-1 Filed 07/20/21 Page 2 of 5




              is the most questionable; taking judicial notice of extrajudicial
              facts that are related in official records. If it were permissible
              for a court to take judicial notice of a fact because it has been
              found to be true in some other action, the doctrine of collateral
              estoppel would be superfluous. If a party cannot be deprived of
              his right to dispute a fact by a judicial finding of its truth, a fortiori
              judicial notice cannot be taken of a fact because it is recited in
              affidavits, testimony, or documents filed in a court record. It is to
              be hoped that courts will be more careful than some of them been
              in the past in the loose use of the doctrine of judicial notice for this
              purpose.”

C. Wright and K. Graham, 21 Federal Practice and Procedure § 5106, at 142 (Supp. 1984).

In re Armorflite Precision, Inc., 48 B.R. 994, 996-997 (1985).


      3.      This is particularly true concerning the “Memorandum of Decision and Order” in

the Norfolk Superior Court case which the Defendants offered as an Exhibit. All the Court found

in its denial of Plaintiff’s Request for Preliminary Injunction was that the matter could be

addressed by a Money Judgment. It found nothing else. Even what it found was only on a

preliminary basis without testimony. Further, even that minor finding by the Court was made

only after the Court states that the Defendant agreed to turn over all of the data in the database to

the Plaintiff. Unfortunately, in commenting that the “SFMG” was able to retain its analytics, the

Court neglected to consider that SFMG never did any analytics but rather that the analytics were

performed for Kyros Law Group “as a work for hire” by a different Company, Sweet Marketing

Group (of similar name but a different Company with a different owner). The statement cited by

the State Court that SMG wanted to retain the analytics paid for by Kyros only expressed a

negotiating position advanced by SMG. However, SMG was not a party to either the Norfolk

State Court case or to this case and therefore comments concerning its negotiating positions in

these matters are entirely meaningless.




                                                  2
       Case 1:21-cv-10895-MLW Document 14-1 Filed 07/20/21 Page 3 of 5




      4.      Therefore, any logical analysis of the “Memorandum of Decision”, the

Defendants’ attempt to persuade the Court with that decision amply demonstrates the logic of

the caution expressed in 21 Federal Practice and Procedures § 5106 set forth above. “Thus,

even when a copy of a judicial decision is placed in the record, it is not ‘evidence’ nor is it a

fact” Berrios-Romero v. Estado Libre Asociado de Puerto Rico, 641 F.3d at 27. Quoted at

Lopes v. Riendeau, 177 F. Supp. 3d 634, 667 (2016).


      5.      “Judicial Notice” generally relates to subject matters that cannot be placed in

reasonable dispute. “It cannot be said that factual findings and a judicial opinion in a related

proceeding are not subject to reasonable dispute”. Lopes v. Riendeau, supra at 667. “Absent

unusual circumstances, a court may not take judicial notice of the findings of fact contained in

another court’s order”. Nadherny v. Roseland Prop. Co., 390 F.3d 44, 51-52 (1st Cir. 2004).


      6.      Likewise, the “Complaints” (the Complaint and the First Amended Complaint)

are mere allegations against other parties. Allegations that were generally Denied by the

defendants in that matter. Although the allegations might be construed as alleging some

wrongdoing on the part of the Defendant, Michael P. Feeney, he is not a party to that case and it

is not alleged that the owned the database (which was not discovered until 2021) or that his then

newly formed Firm, Defendant Feeney Law Firm, owned the database. To the contrary, the

Defendants, themselves, in this case mistakenly cite the Judge’s ruling in the Norfolk Case for

the Motion for Preliminary Injunction to the effect that it held that the Sweet-Feeney Marketing

Group might plausible be the owner of the database (a hotly contested fact to be determined at

Trial, not by allegations in Motions or Complaints). Such does not provide any notice that the




                                                  3
       Case 1:21-cv-10895-MLW Document 14-1 Filed 07/20/21 Page 4 of 5




stolen database was then transferred to Michael P. Feeney through his solely owned Company,

the Feeney Law Firm, a Defendant here.


       7.      If it is settled that, absent unusual circumstances, a Court may not take judicial

notice of findings in another Court because to do so “would render the doctrine of res judicata

virtually superfluous” (21 B Charles Alan Wright & Kenneth W. Graham, Jr., Federal Practice

and Procedure: Evidence § 5106.4 at 235 (2005)), it is certainly logical that judicial notice of

mere pleadings that have been denied in another matter may not be had. Under our Rules of Civil

Procedure, pleadings may be asserted in the alternative and, in fact, may contradict one another.

See R. Civ. P. 8. Pleadings, of course, are made at a time before any discovery has been taken

and are not “evidence” of anything.


       8.      A Court may take judicial notice of a “fact” only when “it is not subject to

reasonable dispute” in that it is either (1) generally known within the territorial jurisdiction of the

trial court, or (2) capable of accurate and ready determination by resort to sources whose accuracy

cannot reasonably be questioned. Guilbeault v. R.J. Reynolds Tobacco Co., 84 F. Supp. 2d 263,

270 (2000). Pleadings do not establish facts within the requirements of the “judicial notice”

doctrine.

II.    CONCLUSION

       Wherefore the Plaintiff’s request that the Exhibits to the Defendants’ Motion to Dismiss

the Complaint be stricken “as evidence in support of the Defendants’ Motion, or otherwise

utilized in support of the Defendants’ Motion”.




                                                  4
        Case 1:21-cv-10895-MLW Document 14-1 Filed 07/20/21 Page 5 of 5




                                             Respectfully submitted:

                                             Kyros Law Group LLC,
                                             By Its Attorney,
7/20/21                                      /s/ S. James Boumil, Esq.
Date                                         S. James Boumil, Esq. (BBO#050940)
                                             120 Fairmount Street
                                             Lowell, MA 01852
                                             Tel: 978-458-0507
                                             Email: SJBoumil@Boumil-Law.com


                                CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that on the 20th day of July, 2021, I caused to be served
a copy of the foregoing document by electronic filing through the Court’s ECF system on the
following:

Marc E. Finkel, Esq.
Jeffrey L. Alitz, Esq.
Matthew Schwartz, Esq.
Freeman Mathis & Gary, LLP
60 State Street, 6th Floor
Boston, MA 02109




                                             /s/ S. James Boumil
                                             S. James Boumil




                                                 5
